92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Petitioner-Appellant,v.Gary DIXON;  State of North Carolina;  Department ofCorrections;  Lynn Phillips;  Michael Easley,Respondents-Appellees.
No. 95-7372.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1996.Decided July 26, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-94-108-5-F)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
APPEAL DISMISSED.
Before MURNAGHAN, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.  Although we note that the district court did not specifically address Appellant's claim that his probation revocation was based on perjured testimony, it was not an abuse of discretion to dismiss this allegation of a "vague, conclusory or palpably incredible nature" without a hearing.   See Raines v. United States, 423 F.2d 526, 531 (4th Cir.1970) (quoting  Machibroda v. United States, 368 U.S. 487, 495 (1962)).  With regard to the three remaining claims, we have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Tucker v. Dixon, No. CA-94-108-5-F (E.D.N.C. Aug. 29, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.